Beck, J.
The case is not in a condition to be considered by this court, for two reasons : (1) The abstract before us, upon which the case is submitted, does not show that an appeal was taken. We cannot presume that the case has been appealed, and the failure to present evidence of the taking of the appeal, or an allegation thereof in the abstract, is not waived by the appearance of defendant. (2) The abstract before us fails to state that it contains all the evidence. All there is on the subject is a statement that the evidence was certified by the reporter and judge before whom the case was tried, but it is not averred or shown that the abstract contains all the evidence so certified. The case, if it may be determined here at all, is for trial de novo.
In view of these facts, and the non-appearance of defendant, accounted for, doubtless, by the fact that the abstract presents no case of which we can take cognizance, we can do nothing but order the case to be
Dismissed.